DETAILED ACTION
This office action is in response to the application filed on 04/07/2021.
Claims 1-20 are pending in the application and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 13-15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaver et al. (Branch Prediction On Demand: an Energy-Efficient Solution).
Regarding claims 1 and 20, Chaver discloses an apparatus comprising: a processing pipeline to process instructions, the processing pipeline having at least a first processing mode and a second processing mode with different performance or energy consumption characteristics [section 2.1; the processing system operates in different modes in which different parts of a branch predictor are enabled]; a shared translation lookaside buffer or shared branch prediction table, wherein the shared translation lookaside buffer or the shared branch prediction table comprises a plurality of entries and is accessible to the processing pipeline in both the first processing mode and the second processing mode [sections 2.1, 4.1, 4.2; the system includes shared branch prediction tables that are used in both modes]; and control circuitry to select one of the first processing mode and the second processing mode of the processing pipeline, and to trigger a subset of the entries of the shared translation lookaside buffer or the shared branch prediction table to be placed in a power saving state when the second processing mode is selected [sections 2.1, 4.1, 4.2; in one mode, specified entries of the branch prediction buffers are disabled].
Regarding claim 2, Chaver discloses the apparatus according to claim 1, wherein the processing pipeline comprises a plurality of execution circuits available for executing the same set of instructions, and the first processing mode and the second processing mode use different execution circuits for executing instructions, where said different execution circuits comprise circuits other than registers [sections 2.1, 4.1, 4.2; different sets of execution circuits are used to execute instructions depending on the mode of the processor].
Regarding claim 3, Chaver discloses the apparatus according to claim 1, wherein a number of said plurality of entries accessible to the processing pipeline in the second processing mode is less than a number of said plurality of entries accessible to the processing pipeline in the first processing mode [sections 2.1, 4.1, 4.2; the number of accessible branch prediction buffer entries varies depending on the mode].
Regarding claim 4, Chaver discloses the apparatus according to claim 1, wherein a number of said plurality of entries placed in the power saving state is greater in the second processing mode than in the first processing mode [sections 2.1, 4.1, 4.2; the number of entries placed in power saving state depends on the mode].
Regarding claim 5, Chaver discloses the apparatus according claim 1, comprising a plurality of physical registers to store data values accessible to the processing pipeline in response to instructions; wherein the control circuitry is configured to trigger a subset of the physical registers to be placed in a power saving state when the second processing mode is selected [sections 2.1, 4.1, 4.2; a number of entries in the prediction buffers are placed in a power saving state].
Regarding claim 6, Chaver discloses the apparatus according to claim 5, in which a number of said physical registers accessible to the processing pipeline in the second processing mode is less than a number of said physical registers accessible to the processing pipeline in the first processing mode [sections 2.1, 4.1, 4.2; the system can operate in multiple modes in which different numbers of branch predictor entries are accessible to the processing pipeline].
Regarding claim 13, Chaver discloses the apparatus according to claim 1, wherein in the first processing mode, the processing pipeline has a greater maximum throughput of instructions than in the second processing mode [sections 2.1, 4.1, 4.2; Figure 6; the branch prediction accuracy drops when the branch predictor entries are disabled, lowering system throughput].
Regarding claim 14, Chaver discloses the apparatus according to claim 1, wherein on switching the processing circuitry from the first processing mode to the second processing mode, the control circuitry is configured to disable further allocation of information to said subset of entries [sections 2.1, 4.1, 4.2; the system disables the branch prediction table entries].
Regarding claim 15, Chaver discloses the apparatus according to claim 14, wherein the control circuitry is configured to prevent the processing pipeline accessing information in said subset of entries when further allocation of information to said subset of entries is disabled [sections 2.1, 4.1, 4.2; the system disables the branch prediction table entries].
Regarding claim 19, Chaver discloses the apparatus according to claim 1, wherein on switching the processing pipeline from the second processing mode to the first processing mode, the control circuitry is configured to enable further allocation of information to said subset of entries [sections 2.1, 4.1, 4.2; the system enables the branch prediction table entries for use].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chaver in view of Official Notice.
Regarding claim 7, Chaver does not explicitly disclose register renaming circuitry to map architectural register specifiers specified by instructions to corresponding physical registers at least in the first processing mode. However, the examiner takes official notice that such circuitry was notoriously well known at the time of the invention. Such circuitry improves processing performance by allowing a processing core to execute instructions efficiently out-of-order (Tomasulo’s algorithm) and its use in the system of Chaver would therefore have been obvious to a person having skill in the art.

Allowable Subject Matter
Claims 8-12 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319. The examiner can normally be reached weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY S FAHERTY/Primary Examiner, Art Unit 2183